Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive the application filed January 22, 2020.  Claims 1-18 are pending.  
Response to Arguments
Applicant’s arguments with respect to amended claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 and 13 recite the limitation "the score of the object" in the second to last limitation.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this score is the same as the “first score” assigned to the object, or a different score.
Claims 1, 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: what is the result of the comparison of the second score assigned to the text with the first score if the score of the score of the object is less than a threshold.  Since there is an “or” clause, an object or image will be disallowed when a score of the object is less than a threshold, and no comparison of the score is required for the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al. United States Patent No.  10, 262,041 in view of Grenier et al. United States Patent Application Publication No.  2012/0158632.

As per claim 1, McCoy teaches a computer-implemented method comprising:
identifying images for use in a media description associated with a product, wherein the media description is to be communicated using one or more media outlets over one or more communication networks, and wherein the images are captured using one or more cameras; detecting an image in the identified images having an object potentially not suitable for communication based on a rule [social media posts associated with text data and textual description of image data (column 3 lines 49-67; column 4 lines 1-16)];
assigning a first score to the object [scoring platform identifies data objects (column 3 lines 9-44); column 4 lines 60-67; column 5 lines 20-30)];
assigning a second score to text corresponding to the media description [score of text data is different (column 5 lines 31-50)];
comparing the first score to a threshold reflecting a minimum level of suitability for communication of the media description based on the rule; comparing the second score to the first score [scores satisfy a thresholds (column 16 lines 39-55)];
disallowing the object or the image in the identified images to be communicated when the score of the object is less than the threshold or when the second score does not match the first score[removing characters (column 12 lines 46-67)].
McCoy does not explicitly teach   disallowing the object or the image in the identified images to be communicated when the score of the object is less than the threshold or when the second score does not match the first score; and facilitating publication, by a website, of the media description without the object or the image.
However, in analogous art, Grenier teaches disallowing the object or the image in the identified images to be communicated when the score of the object is less than the threshold or when the second score does not match the first score; and facilitating publication, by a website, of the media description without the object or the image [image and test uploaded to a website (pp 0046); score is compared to a level (pp 0053, 0055); groupings eliminated (pp 0057); items blacklisted (pp 0058)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the scoring of McCoy with removing object of Grenier.  A person of ordinary skill in the art would have been motivated to do this to identify online and websites posts that don’t adhere to a policy or rule.  

As per claim 2, McCoy in view of Grenier teaches the method of claim 1, wherein the media description further includes videos, separate from the identified images, describing the product, wherein the product is associated with a tenant in a multi-tenant database environment, wherein the media description having the images or the videos is further configured to describe a service facilitated by the tenant [McCoy: posts include videos which are scored (column 4 lines 1-15)].  

As per claim 3, McCoy in view of Grenier teaches the method of claim 1, further comprising allowing the object or the image in the identified images to be communicated when the score of the object is equal to or greater than the threshold, wherein the threshold is dynamically determined based on the rule having a moderation rule based on one or more of laws, regulations, policies, customs, traditions, and common decency, wherein the moderation rule is designed to forbid or limit publishing or displaying of content exhibiting one or more of weapons, alcohol, drugs, nudity, hatred, intolerance, and indecent or offensive gestures [Grenier: categories of interest (pp 0027-0045); acceptable item (pp 0055); items whitelisted (pp 0057)].   See Claim 1.

As per claim 4, McCoy in view of Grenier teaches the method of claim 1, further comprising: prior to disallowing the object or the image, issuing a rule violation notification indicating the rule has been violated by the score not meeting the threshold, wherein the rule violation notification is displayed on a screen via a user interface; and forwarding product details having the media description to a separate computing device accessible to a moderator to allow for a decision on accepting or rejecting the object or the image for publication [Grenier: grouping presented to human moderator (pp 0057)].  See claim 1.

As per claim 5, McCoy in view of Grenier teaches the method of claim 1, further comprising: comparing the media description associated with the product with a text description associated with the product, wherein comparing includes matching a media score associated with the media description to a text score associated with the text description; and classifying the media description and the text description to be a mismatch when the media score does not match up with the text score [Grenier: grouping submitted for analysis (pp 0047); any property associated with a group can be used to adjust score (pp 0052-0053); adjusting groupings (pp 0060); matching contents to ad content (pp 0066)].  See claim 1.

As per claim 6, McCoy in view of Grenier teaches the method of claim 5, further comprising issuing a mismatch notification warning of or indicating one or more discrepancies between the media description and the text description [Grenier: adjustments to scores based on grouping (pp 0060)].  See claim 1.

Claims 7-18 are rejected, mutatis mutandis, under the same rationale as claims 1-6 as they do not further limit or define over the claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UZMA ALAM/Primary Examiner, Art Unit 2457